IN THE SUPREME COURT OF THE STATE OF NEVADA


                      UNITED ROAD TOWING, INC., D/B/A                            No. 69538
                      QUALITY TOWING; AND CITY
                      TOWING, INC., D/B/A QUALITY
                      TOWING,
                                                                                 FILE
                      Petitioners,                                                FEB 1 2 2016
                      vs.

                                                                                        i E
                                                                                  .„ K. LINDEMAN
                      THE EIGHTH JUDICIAL DISTRICT                          CL


                      COURT OF THE STATE OF NEVADA,                         BY    011141',
                      IN AND FOR THE COUNTY OF CLARK;
                      AND THE HONORABLE RONALD J.
                      ISRAEL, DISTRICT JUDGE,
                      Respondents,
                      and
                      FIRST SERVICE CREDIT UNION,
                      Real Party in Interest.




                                         ORDER DENYING PETITION
                                 FOR WRITS OF MANDAMUS AND PROHIBITION
                                  This original petition for writs of mandamus and prohibition
                      challenges the district court's jurisdiction to consider an action alleging
                      violations of NRS Chapter 706's tow car provisions.
                                  Having considered the petition and supporting documents, we
                      conclude that our extraordinary intervention is not warranted. NRS
                      34.160; Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193,
                      197, 179 P.3d 556, 558 (2008); Pan v. Eighth Judicial Dist. Court, 120
Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004) (stating that an appeal is
                      generally an adequate legal remedy precluding writ relief and recognizing
                      that petitioner bears the burden to demonstrate that writ relief is


SUPREME COURT
     OF
   NEVADA


(0) 1947A   444D)r/
                                                                                                 -
                warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818
                P.24 849, 851 (1991). Accordingly, we
                            ORDER the petition DENIED.'



                                                                                   , C.J.
                                                         Parraguirre


                                                                                      J.




                cc:   Hon. Ronald J. Israel, District Judge
                      Arias Sanguinetti Stahle Torrijos
                      Toschi, Sidran, Collins, and Doyle
                      Brooks Hubley LLP
                      Winston & Strawn LLP/Chicago
                      Attorney GenerallLas Vegas
                      Eighth District Court Clerk




                      'Writs of mandamus and prohibition will issue only upon application
                of the party beneficially interested, based on affidavit. See NRS 34.170;
                NRS 34.330. Petitioners' failure to provide such an affidavit is an
                alternative basis on which to deny this writ petition. NRAP 21(a)(5).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A